Title: From George Washington to Anthony Wayne, 27 November 1780
From: Washington, George
To: Wayne, Anthony


                        
                            Sir
                             27 November 1780
                        
                        You will march with the Division under your command to the Ground in the Neighbourhood of Morris Town, which
                            Colo. Craig has pitched upon for the Winter Cantonment of the line, and on which he has been preparing Huts—You will as
                            soon as possible get both Officers and Men compleatly and comfortably covered—As soon as the Timber necessary for building
                            is drawn together, you will deliver over, to the Deputy Qr Mr General all the Waggons and Horses but such as are absolutely
                            necessary for the transportation of Forage and Fuel—and all the Saddle Horses but such as belong to officers who are
                            entitled from their Rank and Office to keep them. I have directed the Quarter Master General, if it be in his power, to
                            procure Ox teams for the service of the Winter—They are not only subsisted much easier than Horses, but the Soldiers and
                            Waggoners cannot abuse them, by riding and other uses. It is recommended to the Officers who are intitled to keep more
                            Horses than one, to divest themselves of as many as they can, and the Quarter Master General will be directed to put them
                            out and support them at public expence—The Scantiness of Forage requires every exertion to avoid the consumption of it in
                            and near the Army.
                        The state of our Magazines of provision requires every attention to frugality and oeconomy, for which purpose
                            it will be necessary to inspect the issues every now and then and compare them with the Returns of the Men—The same may be
                            observed by public stores of every kind—of which our Magazines are almost intirely exhausted.
                        I would recommend in the strongest manner the preservation of the persons and properties of the inhabitants
                            from wanton or unnecessary violation—They have, from their situation, borne much of the burthen of the War and have never
                            failed to relieve the distresses of the Army, when properly called upon.
                        You will pay particular attention to drawing the public Arms and Accoutrements from the Levies at the time of
                            their dismission.
                        It is to be hoped that you will receive a number of Recruits in the course of the Winter. Should you do so,
                            you will put them in training, they may by imbibing the Rudiments of a Soldier in detail, be fit to join the line in
                            performing their maneuveres in the Spring—which you will direct to commence as soon as the season will admit.
                        You will not suffer the established mode of discipline and Maneuvre to be in the least degree deviated from,
                            as it is my wish to see the whole Army take the Feild next Campaign, with more than a common uniformity in the performance
                            of all its duties, as we shall probably open it in conjunction with the Army of our Allies, composed of some of the first
                            Corps of France—for which reason it will be doubly incumbent upon the Officers, who remain in service, to perfect
                            themselves in the duties of their respective stations.
                        You will on no account suffer a Regiment to be without a Feild Officer or a Company without at least one
                            Commissioned Officer—except some uncommon circumstance should require it.
                        The security of your Camp will require light patrolling parties to be advanced towards the sound—The Officers
                            commanding them may be directed to cut off as effectually as possible the pernicious intercourse between New York and New
                            Jersey—The most probable way of doing which is by the total destruction of all the Craft of every kind found between Amboy
                            and second River, which I would recommend not only upon that account but to prevent the passage of Deserters. The state I
                            am informed have this session passed severe laws against the practice;and it would therefore be
                            well to make yourself acquainted with them.
                        Should you at any time between this and your function with the Main Body of the Army have occasion to retire
                            from your command for a while, you will deliver over these orders to your successor—who is to do the same should there be
                            a further change. 
                        The Jersey Brigade will be stationed at Pompton and at Sydmans in the Clove, and will be subject to your
                            general direction. Given at Head Quarters at Prekaness this 27th day of Novembr 1780.

                    